OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22769 Broadmark Funds (Exact name of registrant as specified in charter) 300 Drake’s Landing Road, Suite 150 Greenbrae, CA (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(415) 925-4970 Date of fiscal year end:November 30, 2013 Date of reporting period:November 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. BROADMARK TACTICAL PLUS FUND LETTER TO SHAREHOLDERS January 6, 2014 Dear Shareholder: Enclosed is the first annual report to shareholders of Broadmark Tactical Plus Fund (the “Fund”), the initial series of Broadmark Funds. On behalf of the Fund and its investment adviser, Broadmark Asset Management LLC, I would like to thank you for your investment. From inception on December 31, 2012 through November 30, 2013, the Investor Class and Institutional Class of Broadmark Tactical Plus Fund (the “Fund”) generated positive returns of 16.60% and 16.20%, respectively, versus 29.12% for the Fund’s benchmark, the S&P 500 Index. From inception on December 31, 2012 through December 31, 2013, the Investor Class and Institutional Class of the Fund generated positive returns of 18.63% and 19.03% respectively. Past performance and is not a guarantee of future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than any performance information quoted within. The Fund’s gross operating expense ratio for the Investor and Institutional Shares is 2.85% and 2.48%, respectively. However, the Fund’s adviser has agreed to a written expense limitation agreement for an initial two years to reduce its investment management fees and/or reimburse other expenses to limit current operating expenses to 1.84% and 1.49%, respectively. Otherwise, performance shown would have been lower. Performance current through the most recent month-end is available by calling 1-877-742-8061. U.S. equity markets experienced a banner year driven by the Federal Reserve’s bond buying program. The S&P 500 Total Return Index gained 32.39% having made numerous new all-time highs throughout the year. Despite headwinds ranging from dysfunction in Washington, to the Fed’s taper talks and ultimate tapering, equity markets grinded higher with only narrow corrections. The largest correction was the May – June correction totaling less than 6%. We are pleased with the year’s performance. The Fund’s performance compared to various long/short benchmarks has been strong. For example, the Fund outperformed the Morningstar Long/Short Equity Index, which returned 14.62% for the year. During the calendar year ended December 31, 2013, the Fund only invested in exchange-traded derivatives (futures and options) and exchange-traded funds. The performance of the Fund, therefore, is entirely a result of our use of index-based derivatives. 1 Our investment process begins with an assessment of the fundamental economic environment through Valuation, Monetary Policy, and Investor Sentiment. We then validate these qualitative factors with a more quantitative assessment through our multi-factor Volume/Breadth Momentum Model. Here is a brief survey of these “Four Pillars” of our investment process: Valuation remained elevated throughout the year. Price-to-earnings (PE) multiples rose, which commonly accompanies an accommodative Federal Reserve policy. At year-end we began to reach over-valued territory on a historical basis. Monetary policy was extremely bullish in 2013. The recent bond buying taper announcement did not slow the advance. Rising interest rates and monetary tightening will be the headwinds for equity markets in 2014. Sentiment has reached highly negative readings and bullish sentiment has risen to levels similar to levels preceding the 2007 and 2011 bear market and correction. Both individual investors and professional investors have become overly optimistic. We’ve seen a recent spike in individual investor flows into equity mutual funds, which typically occurs ahead of some kind of market turbulence. We have begun to see small Momentum divergences but our momentum models remain positive. Market averages have made new highs, but demand has declined and supply has increased. We are also beginning to see a narrowing of participation in the advance. Looking ahead we are watching interest rates and sentiment levels closely. For a bigger top in the market it appears likely that we may see a greater correction followed by new highs and larger divergences. This creates greater potential for a deeper correction. Warmest regards, Christopher J. Guptill President, Broadmark Funds Portfolio Manager, Broadmark Asset Management LLC IMPORTANT INFORMATION The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets as of the date of the Letter. These views are intended to assist readers in understanding the Fund’s investment methodology and do not constitute investment advice. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. All current and future holdings of the Fund are subject to risk and are subject to change. An investment in the Fund is subject to risk, including the possible loss of principal amount invested. 2 Risks of investing in the Fund include, but are not limited to, the following: Borrowing for investment purposes creates leverage, which can increase the risk and volatility of the Fund. Derivative instruments involve the risk of sustaining large and sudden losses and may cause, among other things, increased volatility and transaction costs or the Fund to lose more than the amount invested. Investing in exchange-traded funds (ETFs) will subject the Fund to substantially the same risks as those associated with the direct ownership of the securities or other property held by the ETFs. Foreign securities, involve additional risks including exchange rate fluctuations, social and political instability, less liquidity, greater volatility and less regulation. These risks are magnified in emerging markets due to less stable political systems and higher rates of inflation. Short selling involves unlimited risk including the possibility that losses to the Fund may exceed the original amount it invested. Although hedging activities are generally engaged in to help offset negative movements with respect to an investment, such activities will not always be successful. An investment in the Fund may not be suitable for all investors. The S&P 500® Index is an unmanaged index and is widely regarded as the standard for measuring large-cap U.S. stock-market performance. Index results assume the reinvestment of all dividends. The Morningstar Long/Short Equity Index is made up of long-short portfolios that hold sizable stakes in both long and short positions. At least 75% of the assets are in equity securities or derivatives. An investment cannot be made directly into an index. This report and the financial statements contained herein are provided for the general information of the shareholders of the Fund. This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus, which includes information regarding the Fund’s risks, objectives, fees and expenses, experience of its management, and other information. Broadmark Funds are distributed by Foreside Fund Services, LLC. 3 BROADMARK TACTICAL PLUS FUND PERFORMANCE INFORMATION November 30, 2013 (Unaudited) Comparison of the Change in Value of a $100,000 Investment in Broadmark Tactical Plus Fund – Institutional Class(a) and the S&P 500® Index Total Return(b) (for the period ended November 30, 2013) Since Inception(c) Broadmark Tactical Plus Fund - Institutional Class 16.60% Broadmark Tactical Plus Fund - Investor Class 16.20% S&P 500® Index(d) 29.12% Past performance is no guarantee of future results. The graph and table above do not reflect the deduction of taxes, if any, that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data shown. Performance data, current to the most recent month end, may be obtained by calling 1-877-742-8061. (a) The line graph above represents performance of Institutional Class only, which will vary from the performance of Investor Class based on the difference in fees paid by shareholders in the different classes. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes dividends or distributions, if any, are reinvested in shares of the Fund. (c) Represents the period from the commencement of operations (December 31, 2012) through November 30, 2013. (d) The S&P 500® Index is a widely recognized, broad-based securities market index that is comprised of 500 U.S. stocks and is an indicator of the performance of the overall U.S. stock market. 4 BROADMARK TACTICAL PLUS FUND PORTFOLIO INFORMATION November 30, 2013 (Unaudited) Asset Allocation (% of Net Assets) * Includes margin deposits for futures contracts. 5 BROADMARK TACTICAL PLUS FUND SCHEDULE OF INVESTMENTS November 30, 2013 Exchange-Traded Funds — 29.7% Shares Value iShares Nasdaq Biotechnology ETF $ SPDR S&P rust Total Exchange-Traded Funds (Cost $2,926,852) $ Money Market Funds — 67.6% Shares Value Fidelity Institutional Money Market Portfolio - Class I, 0.05% (a) (Cost $6,764,231) $ Total Investments at Value — 97.3% (Cost $9,691,083) $ Other Assets in Excess of Liabilities — 2.7% Net Assets — 100.0% $ (a) The rate shown is the 7-day effective yield as of November 30, 2013. See accompanying notes to financial statements. 6 BROADMARK TACTICAL PLUS FUND SCHEDULE OF FUTURES CONTRACTS November 30, 2013 FUTURES CONTRACTS Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation NASDAQ 100 E-Mini Future 12/20/2013 $ $ SCHEDULE OF FUTURES CONTRACTS SOLD SHORT FUTURES CONTRACTS SOLD SHORT Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation E-Mini S&P 500 Future 12/20/2013 27 $ $ See accompanying notes to financial statements. 7 BROADMARK TACTICAL PLUS FUND STATEMENT OF ASSETS AND LIABILITIES November 30, 2013 ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Margin deposits for futures contracts (Note 2) Dividends receivable Receivable for capital shares sold Variation margin receivable (Notes 2 and 5) Receivable from Adviser (Note 4) Prepaid compliance services fees (Note 4) Other assets TOTAL ASSETS LIABILITIES Payable to administrator (Note 4) Accrued distribution fees (Note 4) 43 Other accrued expenses TOTAL LIABILITIES NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Undistributed net realized gains from securities transactions and other financial instruments Net unrealized appreciation on: Investments Futures contracts NET ASSETS $ NET ASSET VALUE PER SHARE: INVESTOR CLASS Net assets applicable to Investor Class shares $ Investor Class shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ INSTITUTIONAL CLASS Net assets applicable to Institutional Class shares $ Institutional Class shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 8 BROADMARK TACTICAL PLUS FUND STATEMENT OF OPERATIONS For the Period Ended November 30, 2013(a) INVESTMENT INCOME Dividends $ EXPENSES Offering costs (Note 1) Professional fees Trustees’ fees and expenses (Note 4) Registration and filing fees Organization expense (Note 1) Fund accounting fees (Note 4) Compliance services fees (Note 4) Administration fees (Note 4) Transfer agent fees, Investor Class (Note 4) Transfer agent fees, Institutional Class (Note 4) Insurance expense Investment advisory fees (Note 4) Postage and supplies Custodian and bank service fees Shareholder service fees, Institutional Class (Note 4) Distribution fees, Investor Class (Note 4) Other expenses TOTAL EXPENSES Fee reductions and expense reimbursements by the Adviser (Note 4): Common ) Investor Class ) Institutional Class ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND OPTION AND FUTURES CONTRACTS Net realized gains from: Investments Option contracts written Futures contracts Net change in unrealized appreciation (depreciation) on: Investments Futures contracts NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS AND OPTION AND FUTURES CONTRACTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ (a) Represents the period from the commencement of operations (December 31, 2012) through November 30, 2013. See accompanying notes to financial statements. 9 BROADMARK TACTICAL PLUS FUND STATEMENT OF CHANGES IN NET ASSETS Period Ended November 30, 2013(a) FROM OPERATIONS Net investment loss $ ) Net realized gains (losses) from: Investments Option contracts written Futures contracts Net change in unrealized appreciation (depreciation) on: Investments Futures contracts Net increase in net assets resulting from operations FROM CAPITAL SHARE TRANSACTIONS Investor Class Proceeds from shares sold Institutional Class Proceeds from shares sold Payments for shares redeemed ) Net increase in Institutional Class net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ ACCUMULATED NET INVESTMENT LOSS $ — CAPITAL SHARE ACTIVITY Investor Class Shares sold Shares outstanding, beginning of period Shares outstanding, end of period Institutional Class Shares sold Shares redeemed ) Net increase in shares outstanding Shares outstanding, beginning of period Shares outstanding, end of period (a) Represents the period from the commencement of operations (December 31, 2012) through November 30, 2013. See accompanying notes to financial statements. 10 BROADMARK TACTICAL PLUS FUND FINANCIAL HIGHLIGHTS Investor Class Per Share Data for a Share Outstanding Throughout the Period Period Ended November 30, 2013(a) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains on investments Total from investment operations Net asset value at end of period $ Total return (b) 16.20% (c) Net assets at end of period $ Ratios/supplementary data: Ratio of total expenses to average net assets (d) 74.87% (e) Ratio of net expenses to average net assets (d) (f) 1.84% (e) Ratio of net investment loss to average net assets (d) (f) (g) (1.16% )(e) Portfolio turnover rate 1,814% (c) (a) Represents the period from the commencement of operations (December 31, 2012) through November 30, 2013. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends and capital gain distributions are reinvested in shares of the Fund. The return shown does not reflect the deduction of taxes a shareholder would pay on Fund distributions, if any, or the redemption of Fund shares. Had the Adviser not reduced its fees and reimbursed expenses, the total return would have been lower. (c) Not annualized. (d) Does not include expenses from investment companies in which the Fund invests. (e) Annualized. (f) Ratio was determined after advisory fee reductions and expense reimbursements (Note 4). (g) The recognition of net investment loss is affected by the timing and declaration of dividends by the underlying investment companies in which the Fund invests. See accompanying notes to financial statements. 11 BROADMARK TACTICAL PLUS FUND FINANCIAL HIGHLIGHTS Institutional Class Per Share Data for a Share Outstanding Throughout the Period Period Ended November 30, 2013(a) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains on investments Total from investment operations Net asset value at end of period $ Total return (b) 16.60% (c) Net assets at end of period $ Ratios/supplementary data: Ratio of total expenses to average net assets (d) 29.89% (e) Ratio of net expenses to average net assets (d) (f) 1.49% (e) Ratio of net investment loss to average net assets (d) (f) (g) (0.74% )(e) Portfolio turnover rate 1,814% (c) (a) Represents the period from the commencement of operations (December 31, 2012) through November 30, 2013. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends and capital gain distributions are reinvested in shares of the Fund. The return shown does not reflect the deduction of taxes a shareholder would pay on Fund distributions, if any, or the redemption of Fund shares. Had the Adviser not reduced its fees and reimbursed expenses, the total return would have been lower. (c) Not annualized. (d) Does not include expenses from investment companies in which the Fund invests. (e) Annualized. (f) Ratio was determined after advisory fee reductions and expense reimbursements (Note 4). (g) The recognition of net investment loss is affected by the timing and declaration of dividends by the underlying investment companies in which the Fund invests. See accompanying notes to financial statements. 12 BROADMARK TACTICAL PLUS FUND NOTES TO FINANCIAL STATEMENTS November 30, 2013 1. Organization Broadmark Tactical Plus Fund (the “Fund”) is a diversified series of Broadmark Funds (the “Trust”), an open-end management investment company organized as a Delaware statutory trust and registered under the Investment Company Act of 1940 (the “1940 Act”). The Fund commenced operations on December 31, 2012. The investment objective of the Fund is to seek to produce, in any market environment, above-average risk-adjusted returns with less downside volatility than the S&P 500 Index. The Fund offers two classes of shares: Investor Class shares (sold without any sales loads, but subject to a distribution fee of up to 0.25% of the average annual daily net assets attributable to Investor Class shares and a shareholder service fee of up to 0.15% of the average annual daily net assets attributable to Investor Class shares) and Institutional Class shares (sold without any sales loads or distribution fees, but subject to a shareholder service fee of up to 0.05% of the average annual daily net assets attributable to Institutional Class shares). Each share class represents an ownership interest in the same investment portfolio. On December 24, 2012, 5,000 shares each of the Investor Class shares and the Institutional Class shares of the Fund were issued for cash, at $10.00 per share to Broadmark Asset Management LLC (the “Adviser”), the investment adviser to the Fund. All costs incurred by the Fund in connection with its organization and offering of shares were borne by the Adviser, for which the Adviser may seek reimbursement by the Fund as described in Note 4. Organizational costs were charged to expenses as incurred. Offering costs incurred by the Fund prior to the start of operations were treated as deferred charges. Offering costs are amortized over the twelve month period following the commencement of operations using the straight line method. The Fund incurred $100,167 of offering costs and $30,536 of organizational costs for the period ended November 30, 2013. 2. Significant Accounting Policies The following is a list of the Fund’s significant accounting policies. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities, Options and Futures Valuation – The Fund’s portfolio securities are valued as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m. Eastern Time) on each business day that the NYSE is open for business. The pricing and valuation of portfolio securities is determined in accordance with procedures approved by, and under the direction of, the Trust’s Board of Trustees (the “Board”). Securities listed on an exchange or quoted on a national market system are valued at the last sale price or, if it was not traded 13 BROADMARK TACTICAL PLUS FUND NOTES TO FINANCIAL STATEMENTS (Continued) during the day, at the most recent bid price. Securities traded only on over-the-counter markets are valued at the last sale price on days when the security is traded; otherwise, they are valued at closing over-the-counter bid prices. If a security is traded on more than one exchange, it is valued at the last sale price on the exchange where it is principally traded. Options on securities and options on indexes listed on an exchange are valued at the mean of the closing bid and ask price on the exchange on which they are traded on the day of valuation. Futures contracts which are traded on a commodities exchange are valued at their closing settlement price on the exchange on which they are primarily traded. Over-the-counter futures contracts for which market quotations are readily available are valued based on quotes received from third party pricing services or one or more dealers that make markets in such securities. If quotes are not available from a third party pricing service or one or more dealers, quotes shall be determined based on the fair value of such securities. Short-term obligations (debt securities that mature in less than 60 days) are generally valued at amortized cost. Securities for which market quotations are not readily available and securities for which the Fund has reason to believe the market quote should not be relied upon are valued by the Fund’s investment adviser in accordance with procedures approved by the Board. Other times when the investment adviser would make a fair value determination would be when trading in a security held by the Fund is halted and not resumed prior to the end of the market close, or if exchanges were required to close before the anticipated end of the trading day. In such cases, the value for a security may be different from most recent quoted market values. Fair valued securities will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used. GAAP establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. 14 BROADMARK TACTICAL PLUS FUND NOTES TO FINANCIAL STATEMENTS (Continued) The following is a summary of the inputs used to value the Fund’s investments as of November 30, 2013: Level 1 Level 2 Level 3 Total Investments in Securities: Exchange-Traded Funds $ $
